Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Non-Final Office action is in response to the application filed on 9/25/2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 7, 9, 15, 16,   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US Patent Pub. No. 2969212).
Regarding Claim 1, Martin discloses a drogue bridle attachment assembly (Fig. 1), comprising: a housing (housing 11) defining a bridle opening (the rack being withdrawn from its housing prior to the drawing out of the main parachute); a lock pin configured to translate into the bridle opening (a rack 10 initially retained in the housing 11); a jackscrew gear pin including a threaded portion and a gear portion, wherein the threaded portion is configured to engage a threaded opening in the lock pin (rack 10 meshes with a pinion 19 -fixed on a primary shaft 20 which also has fixed thereon a, gear, wheel 21 ol larger- diameter, as shown in Figure 2d); and a drive gear pin including a drive gear portion intermeshed with the gear portion of the jackscrew gear pin (The gear wheel 21 meshes with- a pinion ZZ of smaller diameter fixed on a secondary shaft 23).
Regarding Claim 2, Martin discloses the drogue bridle attachment assembly of claim 1, wherein the drive gear pin is configured to rotate about a first axis, and wherein the jackscrew gear pin is configured to rotate about a second axis, the second axis being approximately perpendicular to the first axis (See shaft 23 and 20 on figures 2c/2d…”Figure 2c is a transverse sectional view in the plane C-C of Figure 2; Figure 2d is a transverse sectional view in the plane D-D of Figure 2”). As a result of the description of the views of figures 2c/2d shaft 20 and 23 are “approximately perpendicular” to each other.
Regarding Claim 4, Martin discloses the drogue bridle attachment assembly of claim 3, wherein rotation of the drive gear pin in a first circumferential direction about the first axis is configured to drive translation of the lock pin toward the bridle opening (However, the rack 10 does not have a free run as the toothed part is meshed, with the gear train 19, 21P 22, 24, 25 driving the escapement wheel 27. The escapement wheel 27 is permitted intermittent rotation tooth by tooth by oscillation of the rocker 28 so that the rack 10 is released) If “rack 10” is being “released” it is inherently moving down and outward meaning it is moving toward the bridle opening. 
Regarding Claim 5, Martin discloses the claimed invention except for wherein rotation of the drive gear pin in a second circumferential direction about the first axis is configured to drive translation of the lock pin away from the bridle opening, the second circumferential direction being opposite the first circumferential direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the opposite rotation of escapement wheel 27 to drive the lock pin away from the bridle opening, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. It would have been obvious to someone skilled in the art to allow for reuse of the device by allowing the lock pin to be pushed out but also placed back in for operation. 
Regarding Claim 6, Martin discloses the drogue bridle attachment assembly of claim 1, wherein the lock pin includes a platform portion and a rod portion extending from the platform portion, and wherein the platform portion defines the threaded open (biased operating member such as a rack 10 initially retained in the housing 11. The rack 10 terminates at its lower end in a head 12… The toothed part of the rack 10 meshes with a pinion 19).  

    PNG
    media_image1.png
    694
    498
    media_image1.png
    Greyscale

Regarding Claim 7, the drogue bridle attachment assembly of claim 6, further comprising an alignment pin located in a pin opening defined by the platform portion of the lock pin (As shown in Figure 2e, the sear 17 is locked by a locking pin 18 so that the rack plunger 13 and rack 10 are retained as shown in 2,969,212 3 Figure 2b against the action of the spring 14. Withdrawal of the pin 18 frees the rack 10 and permits it to commence to descend). 
Regarding Claim 9, Martin discloses an ejection seat (ejection seat 1), comprising: a seatback; a drogue parachute assembly located in an interior of the seatback, the drogue parachute assembly including a canopy and a bridle coupled to the canopy; and a drogue bridle attachment assembly coupled to the seatback, the drogue bridle attachment assembly comprising (has drawn out a pilot drogue parachute 6 by tension on the connecting line 5. The pilot drogue is attached by a line 7 to a main drogue parachute which is drawn out after the pilot drogue. At this stage of operation, the main drogue 8 it attached to the top of the seat I by a line 9): a housing mounted to the seatback (housing 11); a lock pin configured to translate into a bridle opening defined by the housing (a rack 10 initially retained in the housing 11);  a jackscrew gear pin including a threaded portion and a gear portion, wherein the threaded portion is configured to engage a threaded opening in the lock pin (rack 10 meshes with a pinion 19 -fixed on a primary shaft 20 which also has fixed thereon a, gear, wheel 21 ol larger- diameter, as shown in Figure 2d); and a drive gear pin including a drive gear portion intermeshed with the gear portion of the jackscrew gear pin (The gear wheel 21 meshes with- a pinion ZZ of smaller diameter fixed on a secondary shaft 23).  
Regarding Claim 15, Martin discloses the ejection seat of claim 9, wherein the lock pin includes a platform portion and a rod portion extending from the platform portion, and wherein the platform portion defines the threaded open biased operating member such as a rack 10 initially retained in the housing 11. The rack 10 terminates at its lower end in a head 12… The toothed part of the rack 10 meshes with a pinion 19). 
Regarding Claim 16, Martin discloses the ejection seat of claim 15, wherein the drogue bridle attachment assembly further comprises an alignment pin located in a pin opening defined by the platform portion of the lock pin (As shown in Figure 2e, the sear 17 is locked by a locking pin 18 so that the rack plunger 13 and rack 10 are retained as shown in 2,969,212 3 Figure 2b against the action of the spring 14. Withdrawal of the pin 18 frees the rack 10 and permits it to commence to descend).  
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadler (US Patent Pub. No. 3861625).
Regarding Claim 18, Sadler discloses a method for installing a drogue parachute assembly in an ejection seat. comprising: locating a tractor rocket and a drogue canopy housing in a seatback of the ejection seat: locating a rocket catapult in a rocket catapult cavity defined by the seatback: and coupling a bridle to a drogue bridle attachment assembly after locating the rocket catapult in the rocket catapult cavity (The tractor rocket 26a (corresponding to the tractor rocket 26 in the embodiment shown in FIGS. 1 to 6, inclusive) is similarly connected by a multipoint bridle in the manner shown in FIG. 3 except that the flexible lines 34 are connected by a line 50 to a drogue parachute 46).  

    PNG
    media_image2.png
    298
    356
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Pub. No. 2969212) in view of Sadler (US Patent Pub. No. 3861625).
Regarding Claim 17, Martin discloses the ejection seat of claim 9 but does not disclose further comprising a rocket catapult coupled to the seatback, wherein the rocket catapult is located between the bridle and a front side of the seatback. Sadler does disclose this (a propulsion rocket 20 is provided to develop the necessary force to drive the seat and the pilot occupying the same in the direction of the arrow 18 and off the rail 16). 

    PNG
    media_image3.png
    165
    444
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Sadler to house all of the elements in the seat to save weight/space inside the cockpit of the airplane.  
Regarding Claim 19, Sadler discloses the method of claim 18 while Martin discloses wherein the drogue bridle attachment assembly comprises: a housing mounted to the seatback: a lock pin configured to translate into a bridle opening defined by the housing (a rack 10 initially retained in the housing 11); a jackscrew gear pin including a threaded portion and a gear portion, wherein the threaded portion is configured to engage a threaded opening in the lock pin (rack 10 meshes with a pinion 19 -fixed on a primary shaft 20 which also has fixed thereon a, gear, wheel 21 ol larger- diameter, as shown in Figure 2d); and a drive gear pin including a drive gear portion intermeshed with the gear portion of the jackscrew gear pin (The gear wheel 21 meshes with- a pinion ZZ of smaller diameter fixed on a secondary shaft 23)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Sadler because using rockets as a means of propulsion is a known method in the art of ejection seats. 
Allowable Subject Matter
Claim 3, 8, 10, 11, 12, 13, 14, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to BRENDAN KROGER SCHNEIDER whose telephone number is (571)272-4858. The
examiner can normally be reached M-F 9am-5pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/BRENDAN KROGER SCHNEIDER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644